 LOCAL NO.18,OPERATING ENGINEERSCharles Rutherford,President,Local No. 18,Interna-tional Union of Operating Engineers,AFL-CIO andWilliamC. Brewer,Business Representative LocalNo. 18,International Union of Operating Engineers,AFL-CIOand Paul M. Knott,Business Representa-tive, Local No. 18,International Union of OperatingEngineers,AFL-CIO and Local No. 18,Internation-alUnion of Operating Engineers,AFL-CIO andB.D. Morgan& Company,Inc., and Mecco, Inc.Local No. 18,InternationalUnionof Operating Engi-neers,AFL-CIO,and itsAgentsPaul M.Knott andBrotenCollins,Business Representatives and B. D.Morgan & Company,Inc., and Mecco, Inc.Local No. 18,International Union of Operating Engi-neers,AFL-CIO and CharlesRutherford,President,Local No. 18,International Union of Operating En-gineers,AFL-CIO andWilliamC. Brewer,BusinessRepresentative,Local No. 18,International Union ofOperating Engineers,AFL-CIOandPaul M.Knott,Business Representative,Local No. 18, InternationalUnion of Operating Engineers,AFL-CIO and B. D.Morgan &Company,Inc., andMecco, Inc. Cases9-CC-654-1, -3, -4, and -7 and 9-CC-702, 9-CB-2147-1, -2, -4, and -5August 13, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 30, 1973, Administrative Law Judge Rob-ert E. Mullin issued the attached Decision in this pro-ceeding.Thereafter, the Respondent Union filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Administrative LawJudge's Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings,' and conclusions,' and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents, Local No. 18, InternationalUnion of Operating Engineers,AFL-CIO,Cleveland,Ohio, and its agents, Charles Rutherford,William C.Brewer,Broten Collins,Paul M.Knott,and all other487officers, agents, and representatives, shall take the ac-tion set forth in the said recommended Order.iThe Respondent, in effect, has excepted to certain credibilityfindingsmade by the Administrative Law Judge. It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362 (CA 3, 1951). We have carefullyexaminedthe record and find no basis for reversinghis findings.2We hereby correct the following inadvertent factual errors of the Admin-istrativeLaw Judge which in no way affecthis Decisionnor our adoptionthereof Paul M Knott is Respondent's business representative rather thanbusiness manager, in 14 should be deleted as Collins did refer to a conversa-tion with Perry, and the fourth sentence of Par 10 of sec.III B(2) of theDecision should be changed to reflect the fact that Collins testified that hetold Stayton that "Mecco was nonunion He's no good with us," but did nottestify that he said as instructed by Knott "we usually hitthem where we findthem "DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thesecases were heard in Cincinnati, Ohio, on February 21 and22, 1973, pursuant to charges duly filed and served,' andupon an amended consolidated complaint issued on Janu-ary 22, 1973. The complaint presents questions as to wheth-er the Respondents violated Section 8(b)(1)(A) and8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended (the Act). In their answer the Respondentsadmitted certain facts with respect to the jurisdictional as-pects of the cases, but they denied all allegations that theyhad committed any unfair labor practices.The complaint alleges, and the answer admits, that onabout January 31, 1972, Respondents Rutherford, Brewer,Knott and Local 18 and the Charging Parties entered intoan informal settlement agreement in Cases 9-CC-654-1,-3,-4, and -7, providing that the said Respondents wouldnot induce or encourage individuals employed by certainnamed employers to refuse in the course of their employ-ment to perform services for their employers or for anyothers in an industry affecting commerce with an object offorcing or requiring any person to cease doing business withthe Charging Parties, and further that the said Respondentswould not threaten, coerce, or restrain certain named em-ployers or any others engaged in an industry affecting com-merce with an object of forcing or requiring any such personto cease doing business with the Charging Parties. Thissettlement agreement was approved by the Regional Direc-tor about February 9, 1972. In an order dated December 18,1972, the Acting Regional Director withdrew approval of,and vacated and set aside, the settlement agreement becauseof further conduct by the Respondents that was allegedlyviolative of Section 8(b)(4)(i) and (ii)(B) of the Act.At the hearing, all parties were represented by counseliAll charges were filedin 1972.Cases 9-CC-654-1,-3,-4, and -7The following were filed on February 11:Cases 9-CB-2147-1,-2,-4, and -5The charge in Case 9-CC-702 was filedon November 21205 NLRB No. 75 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDand were given full opportunity to examine and cross-exam-ine witnesses. At the conclusion of the hearing, the partieswaived oral argument and on April 16, 1973, they submittedbriefs.Motions to dismiss, offered by the Respondents atthe conclusion of the hearing, are disposed of as appearslater in this decision.'Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, I makethe following.FINDINGS OF FACTITHE EMPLOYERSINVOLVEDB.D. Morgan& Company,Inc., herein called Morgan,and Mecco,Inc., herein called Mecco,are Ohio corpora-tions. Both firms have common officers who are membersof the samefamily. Eachis engaged in contract engineering.In addition,Mecco is also engaged in the rentalof heavyconstruction equipment and thesupply ofsand,gravel, andready-mixed concretewhichis sold and shipped to custom-ers from its location in Middletown,Ohio.In the year priorto the issuance of the complaint,a representative period,each of the foregoing employers purchased goods valued inexcess of$50,000 from firms located outside the State ofOhio,which goods were shippeddirectlyin interstate com-merce to their respective locations in Middletown, Ohio.Upon theforegoing facts, the Respondents concede, andI find, that Morgan and Mecco are employers engaged incommerce within the meaning of Section 2(6) and(7) of theAct.IITHE RESPONDENTSINVOLVEDCoombsis an issuein this case.From about 1960 and until 1970, Mecco had a successionof collective-bargaining agreements with the RespondentLocal 18. However, the Union has never been certified asthe exclusive bargaining agent for the Mecco employees.After the expiration of their contract in June 1970, Meccodid not resume contractual relations with the RespondentUnion. However, its employees, Jimmie R. Perry, DillardGraham, and C. T. Taulbee, who are involvedin theseproceedings, continued to pay their dues and retain theirmembership in Local 18 until they were expelled by thelatter in the spring of 1972. That action by the Union is oneof the issues herein.David T. Morgan, president of Mecco, Inc., and first vicepresident of B. D. Morgan & Company, testified that, be-tween the time when Mecco's contract with Local 18 ex-pired in June 1970 and the start of the Hill's job late inDecember 1971, his men had been put off jobs many timesbecause of the activity of Local 18. This was conceded bycounselfor the Respondents. However, prior to the Hill'sjob, no sites were picketed by the Respondent Union whereMecco employees were at work.In the fall of 1972, the Charging Parties entered into asubcontract with Triasco Corporation, herein called Trias-co, a contractor engaged in the building and constructionindustry, to perform certain grading work for Triasco at theRink's Department Store site in Hamilton, Ohio. The gener-al contractor at the latter site was B. G. Danis Company,herein called Danis. Triasco, as a subcontractor under Dan-is,had a contract to install an asphalt parking lot at theRink's location. Whether the Respondents had a labor dis-pute with Triasco is an issue in thiscase.The Respondentsconcede, however, that they have had a continuing labordispute with the Charging Parties.Local No. 18, International Union of Operating Engi-neers,AFL-CIO, herein called Union or Local 18, is a labororganization within themeaningof Section 2(5) of the Act.Charles Rutherford is the president, and William C. Brewer,BrotenCollins, and Paul M. Knottare businessrepresenta-tives for the aforesaid Union. The Respondents concede,and I find, that Rutherford,Brewer,Collins, and Knott areagents for the Respondent Union.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn the latter part of 1971 and early in 1972, Baker &Coombs, Inc., herein called Baker & Coombs, a generalcontractor in the building and construction industry, wasengaged in the construction of Hill's Department Store inMiddletown, Ohio. In connection with this project, Baker &Coombs entered into a contract with the Charging Partiesto perform certain grading and footing work. The Respon-dents acknowledge that at all times material herein theyhave been engaged in a labor dispute with the ChargingParties and that picketing occurred at the Hill's site.Wheth-er the Respondents had a labor dispute with Baker &B. The Facts1.Hill'sDepartment StoreWork on this project was scheduled to begin about No-vember 1971. William Guess, superintendent for Baker &Coombs, testified that early in November or December1971, the general contractor held what Guess described asa "prejob" conference with the building tradesunions in-volved. At this meeting, attended by representatives of theplumbers, carpenters, painters, and other crafts, the Re-spondent Union was represented by Paul M. Knott andWilliam C.Brewer,both business representatives. Accord-ing to Guess, at the end of the meeting,Business AgentKnott told those present that the OperatingEngineers werehaving trouble with Morgan. Guess testified that as Knottwas about to leave themeetinghe declared that Morgan wasan "unfair contractor" and that "whateverthe businessagentsdecided on . . he would go along with them 100percent . . [because] Morgan is unfair.. . " 3According to Guess, on January 3, 1972,4 Business AgentBrewer came to the Hill jobsite. Guess testified that Brewerinquired as to whether Morgan and Mecco employees were3The quotation is from Guess' credible and uncontradicted testimony2A motion to dismiss as to the Respondent Earl A Erwin was granted at4All dates hereinafter in this decision are for the year 1972, unless specifi-the hearingcally noted otherwise LOCAL NO. 18, OPERATING ENGINEERSon the job and, when he (Guess) answered in the affirma-tive, Brewer asked that Guess have them leave because theywere unfair.Guess responded that he had no authority toorder them off the premises. Brewer thereupon left the scenefor a short while and then returned in the company of oneLouis, abusinessrepresentative for the Laborers Union.According to Guess, Louis cursed him, described Baker &Coombs as "a scabbing bunch of so-and so's," and toldhim that there were members of the Laborers on the job.Thereafter, in concluding their conversation, both Louisand Brewer stated that if the Mecco employees were permit-ted to remain at work they (the Unions) would have toestablish a picket line.Beforeleaving, Brewer also talked with Mike Marusic,superintendent for Amrel 5 Construction Company, anothersubcontractor on the location. Guess testified that, in hispresence and while he remained at the scene, Brewer toldMarusic and the Amrel employees that the Operating Engi-neersconsidered Mecco unfair and that, if the employees ofthe latter remained on the site, the job would be picketed.Before leaving the scene, Brewer took the names of all oper-atingengineersthen working for Amrel.The next morning, Brewer and several other representa-tives of Local 18 arrived at the entrances to the Hill con-struction site and began picketing withsignswhich read:"Mecco operating nonunion Unfair to Operating EngineersLocal 18." There were only two entrances to the project,about 600 feet apart. Brewer stationed pickets at each gate.The picketing continued for about 10 days and until Meccoconcluded its work on the contract. Brewer was present onthe picket line every day.On January 4, Guess arrived at the scene shortly after thepicketing began. When he questioned Brewer as to the rea-son for the picket line, the latter's only response was that"The sign speaks for itself." 6 About this same time, DavidMorgan came to thesite.Morgan sought toengage Brewerin conversation, told him that he had tried to negotiate withLocal 18, and was willing to negotiate right then if Brewerwould do so. Brewer, however, declined to engage in anyconversation and merely repeated what he had told Guess,namely, "The sign speaks for itself."At thetime,Mecco had two operators and Morgan hadthree laborers, all of them engaged in digging and pouringfootings for the foundations. These employees were at theentrance waiting to report for work when David Morganarrived.Morgan testified that he told his employees that thepicketing was informational only, that it was not legal, andthat the men could go to work if they wished to do so. Allthe employees of the Charging Parties thereupon proceededto begin work, including Dillard Graham, operator of abackhoe, and Jimmie Perry, operator of a front-end loader,both of whom were working for Mecco.7There were two other subcontractors with employees onthe job at this time. They were Amrel, heretofore men-'This name is also spelled "A-r-m-r-e-l" in the transcript6 The quotation is from the credible, uncontradicted testimony of Guess7Graham was a replacement for employee C B Taulbee, who did notreport for work on January 4 because of illness Taulbee returned to workthe following day, however, and remained on the Hill's job until Mecco'scontract was completed489tioned, and Olinger and Son, the latter being a masonrycontractor. On the morning that the picketing began, em-ployees of both Amrel and Olinger arrived at the entrance,but on seeing the pickets did not report for work and re-mained away from the job until the picket line was removedseveral days later.Brewer questioned Perry and Graham, the only Meccoemployees on duty that day. The testimony of both thelatter as to their conversations with Brewer was credible andundenied. According to Perry, as he was getting ready tooperate a front-end loader,BusinessAgent Brewer askedhim whether he had a union card. Perry responded in theaffirmative but explained that he did not then have it on hisperson. About this same time Graham arrived. Brewer ques-tioned Graham as to his name and the equipment he wasgoing to operate. Graham and Perry both crossed the picketline after talking with David Morgan and after he had giventhem his opinion that the picket line had been establishedillegally.Graham, however, remained on the job for only ashort while. Because of rain and bad weather he was unableto operate his backhoe for more than a few minutes andthereafter went home. Although he remained at the site fora couple of hours awaiting better weather he estimated thathe only worked about 10 minutes that day. This was theonly time that Graham worked on the Hill's job.On January 7, David Morgan telephoned Business AgentPaul Knott to inquire as to why the Union had establishedthe picketlines.According to Morgan, Knott told him, "It'sthe same old problem, you're not signatory to our contract,and not paying into our fringe benefit program for theOperating Engineers." Morgan then inquired as to whetherKnott would sit down and negotiate with him, but the latterindicated that although he might meet with Morgan hewould not alter any provisions in the currentagreementwhich the Respondent Union had with builders in the Day-ton area .8 Knott then criticized Morgan for allegedly keep-ing men from working on the Hill job and Morgan replied,"Well, an informational picket doesn't keep them fromworking." According to Morgan, Knott then commented,"What makes you think it's an informational picket? .. .It's a strike banner." Morgan testified that Knott concludedthe conversation with the statement, "I guess you know thatwe're going to file charges against your men that crossed thebanner line." Knott did not take the stand at the hearing inthe instant case. Morgan's testimony was credible and un-contradicted. It is, therefore, found to be a substantiallyaccurate account of the exchange between Knott and Mor-gan on this occasion.Later that morning, Morgan was at the jobsite whenKnott, Brewer, and Ron Mihalovich, all business agents forthe Respondent Union, arrived. The three union representa-tives contacted employee Perry who was then at work.Knott questioned Perry as to whether he was going to honortheUnion's picket sign or "banner." Morgan, who waspresent at the time, asked Knott what kind of a picket signwas being used and the business agent told him that it wasa "strike banner." 9 Perry told Brewer that he would remainon the job until the Mecco superintendent told him to leave.8Morgan'stestimonyas to thisconversation was credible,uncontradictedand undemed9The term quoted is from the testimony of Perry and DavidMorgan. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter,Knott motioned to C. B. Taulbee, the otherMecco employee then at work. Taulbee stopped his ma-chine and reported to the business agent. When he did so,Knott asked Taulbee if he was going to honor the unionpicket line and the employee replied in the negative. AfterTaulbee made this response,BusinessAgent Knott toldhim, "Taulbee . . . I guess you know that there will becharges filed against you." 10The Mecco and Morgan employees remained on the jobuntil their phase of the work was completed, about 10 daysafter the picketing began. All of the Amrel and Olingeremployees remained off the site during the picketing anddid not return until the pickets were removed.As noted earlier, in February all parties to the presentcase entered into a settlement agreement which the Region-alDirector approved on February 9. Thereafter, there wereno further incidents until October. To the testimony as tothat phase of the case we will now turn.2.Rink's Department StoreIn the fall of 1972, B. G. Danis Company, as the generalcontractor, was engaged in certain construction work inHamilton, Ohio, hereinafter known as the Rink's Depart-ment Store project. Triasco was a subcontractor that wasresponsible for the completion of an asphalt parking lot. Inorder to finish one phase of this work, Triasco rented afront-end loader from Mecco and at the same time agreedthat this equipment would be operated by a Mecco employ-ee.Tnasco had a foreman, two operating engineers whowere members of Local 18, and two laborers. At the time,however, Tnasco did not have a contract with the Respon-dent Union. Danis also had employees who were operatingengineersand members of Local 18.As will be found elsewhere in this Decision, during thespring of 1972, and after a series of proceedings conductedby Local 18, that union expelled from membership andfined Perry, Graham, and Taulbee, the three Mecco em-ployees involved in this case. One of the business agentswho participated in these trials was Broten Collins.Early on the morning of October 9, Mecco employeeJimmie Perry arrived at the Rink's jobsite with a Meccofront-end loader and reported to the Triasco foreman for hiswork assignment on the parking lot. About 9:30 a.m. Busi-nessAgent Collins appeared on the job and witnessed theMecco equipment and operator at work. Collins testifiedthat he knew that Mecco had filed unfair labor practicecharges against Local 18 and that Mecco was "nonunion."He immediately contacted his superior, Business AgentKnott, and informed him that Mecco was on the job. Knottordered that he tell Charles Slayton, president of Triasco,"that Mecco [is] a nonunion company and that we usuallyhit them where we find them." In a telephone call to theTnasco office, Collins was unable to reach Stayton, buttalked with Richard Smith, another Triasco official. Ac-10 This last quotation is from the testimony of Taulbee The findings in theabove paragraph are based on the mutually corroborative testimony of Da-vid Morgan,JimmiePerry, and C B Taulbee They were credible witnessesand their testimony was uncontradicted and undemed None of the threebusiness agentslisted above tookthe standcording to Collins, he told Smith that Mecco was a nonun-ion contractor and asked that Slayton contact him. Staytontestified that Smith contacted him immediately via two-waradio to tell him there was "trouble" on the Rink's job.'After his telephone conversation with Smith, Collins re-turned to the jobsite and conferred with several Danis em-ployees who were involved in the operation of a crane anda backhoe. When Collins approached, the Danis employeesceased operation of these two pieces of equipment. They didnot resume operations until about 30 minutes later whenCollins finally left the scene. A few minutes after Collinsbegan his conversation with the Danis employees, Staytonarrived and thereupon engaged in a discussion with Collins.Stayton testified that Collins informed him that the Mec-co employee operating the loader was not a member ofLocal 18, that, in fact, the Union had suspended the opera-tor from membership and that he (Collins) wanted Triascoto replace the operator with a member of Local 18. Collinswent on to demand that Slayton secure not only anotheroperator but another piece of rental equipment. Slaytonthen asked if the Union would let him finish out the daywith the Mecco operator and equipment provided he se-cured a union replacement by the next morning. Collins'response was that he would have to telephone BusinessRepresentative Knott, who was his superior.After leaving Stayton, Collins sought out Perry and askedhim when he was "going to get right with the Union." 12Perry gave a noncommittal response and Collins then lefthim to make another telephone call to Knott. A short whilethereafter Loos, Triasco's job superintendent, questionedPerry as to whether he had a union card. This was the firsttime Loos had asked such a question. Perry explained thathe had a card, but that the Union had expelled him. Loosthen told Perry that Triasco was going to have to let him go,but that Stayton was trying to get approval from the Unionso that Perry could at least finish out the day.In the meantime Slayton went to Robert Predmore, su-perintendent for Danis and told him of the dilemma whichhe faced. Stayton credibly testified that Predmore admon-ished him that there could be no delays on the job and that"under no circumstances could B. G. Danis afford a workstoppage even of short duration." After Slayton concludedhis conversation with Predmore, and reappeared on theparking lot, Collins returned from his telephone call toKnott. According to Stayton, Collins told him that if Stay-ton would give his word that the Mecco operator and equip-ment would be replaced the next day by a union contractorand a member of Local 18, the Respondent Union wouldpermit Tnasco to finish out the day with Perry and theMecco loader. Stayton agreed to these conditions.Stayton's testimony as to his conversation with Collinsand the activities of the business agent on the jobsite wastelling evidence as to the effect which Collins' presence hadon the contractors at the construction site that morning.Thus, on cross-examination by counsel for the Respon-dents, Stayton was asked the following questions and gavethe answers which appear below:Q. He [Collins] never used the word "work stop-The quotation in this sentence is from the credible testimony of Stayton12The quotation is from Perry's testimony LOCAL NO. 18, OPERATING ENGINEERS491page" at all, did he?A. Normally aunion mandoesn't have to. If you'rein the business as a contractor you have this in the backof your mindat all times... .Q. You had it in your mind?A. I had it in mind [that] if we didn't get it correctedthere was a possibility that we would have a work stop-page.From the time when Collins first appeared on the sceneand had a brief conversation with the Danis employees neartheir crane and front-end loader, these employees watchedas Slayton and Collins carried on their discussions." Ac-cording to Slayton, these employeeswere"prettywellstanding around observing what we were doing." AlthoughStayton conceded that he did not know whether these em-ployees were engaged in a work stoppage, he testified thathe knew that "there was no work being performed ... bythese3, 4 or 5 men.. .. " He further testified that duringthe approximately 30 minutes that elapsed between the firstand second time that Collins talked with them that "if I hadbeen paying them I would have been a little worried becausethey weren't performing much physical work."The foregoing findings are based on the mutually corro-borative testimony of Stayton and Perry which was credibleand uncontradicted. These findings are also supported inlargemeasureby the testimony of Collins, insofar as hetestified as to the substance of his conversation with Stay-ton.14 On the other hand, Collins testified that he talked withonly one Danis employee that morning, a union membernamed Julian Tackett who inquired as to certain unionretirementbenefits. Collins denied that he talked with anyother Danis employees, or that he talked with any of themabout the Union's difficulties with Mecco. Collins' denialsin thisregard were not convincing. In view of all the circum-stanceshere, most particularly the fact that as soon as Col-lins discovered that Mecco was represented on the job hecontacted Knott and was thereupon directed to informTnasco that Mecco was nonunion and that "we usually hitthem where we find them," as well as the fact that Collinspromptly brought thismessage toStayton with the addition-al information that Perry, the Mecco operator, had beensuspended from membership and that the Union was de-manding that the operator on the job be a member in goodstanding,it seemsmost unlikely that Collins gave no hint ofthese developments to the union employees of Danis whowere observing the proceedings close at hand as Collinstalked with Perry and Stayton. Moreover, this conclusion issupported by certain testimony which Slayton gave as toCollins' remarks just after Stayton assured him that Mecco'soperator and equipment would be forced to leave the jobsiteand be replaced the following morning by a union operatorand loader. According to Stayton, at this point in theirconversation and with reference to the Danis employees13 Stayton testified, "These people [the Danis operators] were watching theproceedings that we had going on in the parking lot. .14While on the stand, Collins never referred to his conversation with Perrywho had stopped work and were observing them, Collinsstatedthat . . . to eliminate any other problems . . . heshould probably . . . go over and talk to the DanisOperating Engineers . . . and explain what had tran-spired and the agreement that we had reached. And hewent over and talked to these 3 or 4 men that were overaround the Danis' equipment.After Collins spoke to the Danis employees they resumedwork. The following morning Triasco replaced Perry andtheMecco equipment with a front-end loader and operatorsupplied by a Cincinnati firm that had a contract with Local18. Stayton testified that if it had not been for the conversa-tions with Collins on October 9 there was no reason why thejob in question would not have been completed by Mecco.On October 10, David Morgan telephonedBusinessAgent Knott to inquire as to what the problem was on theRink's job. Knott replied that it was "Thesameold prob-lem, you're not union, working on a union job." Morganprotested that he didn't think Knott could describe Perry asnonunion in view of the unfair labor practice charges arisingout of his expulsion. Knott's reply, in effect, was that thiswas immaterialsincethe Mecco operators were working fora contractor that was not signatory to the union agreement.Morgan protested that the damage had been done and con-cluded the conversation.In view of the foregoing findings, I conclude that, duringthe time that Collins was on the job that morning and whenhe talked with the Danis employees, he informed them ofthe Union's problems with Mecco whereupon they stoppedwork. Thereafter, and as a result of this work stoppage,when Stayton assured Collins that Triasco would capitulateand replace Mecco with a union contractor, Collins feltimpelled to tell Stayton that he would talk with the DanisOperating Engineers "and explain what had transpired andthe agreement that we had reached" in order"to eliminateany other problems"(emphasis supplied.) It is my conclusionthat the "other problems" which Collins sought to forestallat this point was a continuation of the work stoppage whichthe Danis employees began after they had heard from Col-lins thatMecco was a nonunion contractor and that theMecco operator was a suspended member of Local 18.C. Concluding Findings as to the Alleged Violationsof Section 8(b)(4)(i)and (ii)(B)1.The Hill's jobOn this record it is clear that whereas the RespondentUnion had a continuing labor dispute with Morgan andMecco, it had no primary dispute with Baker and Coombsor with any of the other contractors engaged at the Hill'ssite.At the time of the prejob conference with representativesof the building trades unions, Guess, job superintendent forBaker & Coombs, learned that the Union was having trou-ble with Morgan and had labeled the latter an unfair con-tractor. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 3, 1972,BusinessAgent Brewer arrived at theHill's job and demanded that Guess remove Mecco fromthe site. Later that day, and in the presence of Louis, abusinessagent for the Laborers',Brewerwarned Guess thatif the Mecco employees were not removed the job would bepicketed. Immediately thereafter, and still in the presenceand hearing of Guess, Brewer told Amrel's employees thatMecco was unfair and that if Mecco continued to work onthe job thesitewould be picketed. When Marusic, the Am-rel superintendent came up, Brewer repeated this warningabout the prospect of a picket line on the job.On January 4, the Respondent Union's pickets arrivedand positioned themselves at both entrances to the project.With the exception of those working for Morgan and Mec-co, all other employees, including those of Amrel and Oling-er remained off the job until Morgan and Mecco completedtheir phase of the work, at which time the pickets werewithdrawn.On January 7, when David Morgan spoketo BusinessAgent Knott, the latter told him that the employer's prob-lem wasthat "you're not signatory to our contract, and notpaying into our fringe benefit program for the OperatingEngineers." Thus, it is clear that an object of the threat topicket and the actual picketing was to force Morgan andMecco to recognize and bargain with Local 18 as the repre-sentative of those employees in the classification of operat-ing engineer.During this same conversation Knott revealedthe Union's secondary objective when he criticized Morganfor not capitulating to the Union's demands and thus caus-ing the Union to keep a strike "banner" on the Hill'sjob andforcing the employees of other subcontractors to stay awayfrom workIn viewof BusinessAgent Brewer's threats to Guess andMarusic, as well as the inducement of the Amrel employeesto cease work, the secondary objectives of Local 18 are wellestablished on this record. It is my conclusion that by thisconduct the Union was attempting: (1) to force Baker &Coombs to cease doingbusinesswith Mecco and Morgan;(2) to force Amrel and Olinger to cease doing business withBaker &Coombs so as to force a cessation of business withMecco and Morgan; and (3) to force Mecco to recognizeand bargain with the Union as the representative of itsoperatingengineers,even though Local 18 had not beencertified as their representative under Section 9 of the Act.By attempting to enmesh neutral and secondary employersinto disputes not their own, the Respondent Union, as wellasRespondentsKnott and Brewer, violated Section8(b)(4)(i) and (ii)(B) of the Act.Local 761,InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIOv.N.L.R.B.,278 F.2d 282, 285 (C.A.D.C., 1960);LocalUnion No. 180, United Brotherhood of Carpenters and Joinersof America, AFL-CIO (B & K Dry Wall Systems, Inc.),181NLRB 94, 95, enfd. 462 F.2d 1321, 1323 (C.A. 9, 1972);Plumbers Union of Nassau County, Local 457 United Associa-tionof Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO(Bomat Plumbing and Heating),131NLRB 1243, 1247-48,enfd. 299 F.2d 497, 501 (C.A. 2, 1962);Local 825, Interna-tionalUnion of Operating Engineers, AFL-CIO (AmericanDredging Company),168 NLRB 193, 194-195.15isTheBoard hasstated that "The key consideration"in an 8(b)(4)(B) case2.The Rink's fobThe conduct of Collins on this jobsite on the morning ofOctober 9 constituted an implied threat against Triascowhich had as its object forcing the latter to cease doingbusinesswith Mecco. Collins' activity and his conversationwith Stayton impliedly carried this threat and caused Stay-ton to communicate it to Predmore, Danis' superintendent,who immediately informed Slayton that, at that time, Daniscould not afford a work stoppage of any kind. Stayton,knowledgeable in the problems of labor relations in theconstruction business, had reason to fear that, if Triasco didnot replace Mecco in accordance with the Union's demand,in all likelihood there would be a work stoppage. Hereagain, the Union's primary dispute was with Mecco solely,and not with either Triasco or Danis.When Collins first arrived on the job, he informed Smith,a Triasco official, of the Union's displeasure on findingMecco on the job. Then he talked with the Danis employeeswho promptly quit what they were doing. Thereafter, as theDanis employees stood around and watched, Collins andSlayton discussed the Union's demand that Triasco get Per-ry and the Mecco equipment off the job and secure a unionoperator and equipment as replacements. Only after Collinsreturned to the Danis employees and told them of Triasco'scapitulation and of the agreement, whereby Mecco wouldbe removed from thejob at the end of the day, did the Danisemployees resume their work.Notwithstanding the fact that Collins made no directthreat of a work stoppage, Collins plainly conveyed thisprospect in his conversation with Stayton. With the latterhaving been cautioned by the superintendent for the generalcontractor that no construction delays could be tolerated,Stayton, experienced in the field, had reason to assume that,in view of Collins' demand, unless he removed Mecco'sequipment and operator, Perry, the job would be brought toa halt.In similarcases the Board has found unlawful sec-ondary activity. InUnited Brotherhood of Carpenters & Join-ers of America, Local Union No. 2067, AFL-CIO (BattermanConstruction Company),166 NLRB 532, 534, 537 (1967), theunion's agents told the neutral employer that he would have"problems" if he did notceasedoing business with thenonunion employer and that if he did not cease the unionwould have to "do something about it." InIronWorkersLocal Union No. 167, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO (TayloeGlass Company),180 NLRB 201, 202-203 the unionclaimedcertain work of other employees. Whena business agentinquired about the problem and was dissatisfied with theanswer,he told the employer he was not going to go "offhalf cocked on this deal and he wanted to know what he wasgoing to be doing when he did it." When the contractor"is whether the pressured employer is truly the primary with whom the unionhad its dispute or whetherthe pressured employer was a neutral to thedispute "LocalUnion No 438,United Associationof Journeymenand Appren-tices of thePlumbing andPipe Filling Industry of the UnitedStates and Canada,AFL-CIO(George KochSons,Inc),201 NLRBNo 7 On thebasis of therecord here,and in view of the above findings,Mecco was the primaryemployer,whereas Baker & Coombs,Amrel,and Olinger,the pressuredemployers,were neutrals to the dispute between the Respondents and Mecco LOCAL NO.18,OPERATING ENGINEERS493asked what the business agent had in mind, the latter re-plied, "I think you have been around long enough to know."The Board found the foregoing statements to be unlawfulandinviolation of Section 8(b)(4)(ii)(B) of the Act. So here,in view of the evidence set forth above, I conclude and findthat the Respondent Union and Collins threatened Triascowith a work stoppage with the object of forcing Triasco tocease doing business with Mecco and that by such conductthe Respondents violated Section 8(b)(4)(ii)(B) of the Act.The circumstantial evidence as to the behavior of theDanis employees between the first and last time that Collinsspoke to them establishes, and I find, that they were en-gaged in a work stoppage that was induced and encouragedby the Respondent Union and Business Agent Collins. Theywere at work before he arrived; after he spoke to them theystopped what they were doing, observed Collins and Stay-ton during the exchange in which the business agent securedfrom Triasco's official a commitment to oust Mecco's oper-ator and equipment, and thereafter they returned to workonly after Collins explained to them the agreement whichhad been reached with Triasco. From Stayton's testimonyit appears that Collins felt compelled to give this explana-tion at this point "to eliminate any other problems.... .To me, the only fair construction of Collins' action was thatat the time he considered it necessary to speak to the Danisoperating engineers in order to get them back to work.In view of the whole congeries of events that occurred onthis occasion it is my conclusion that the Respondent Unionand Collins, as its agent, induced and encouraged the Danisemployees to engage in a work stoppage for an unlawfulsecondary objective and that by this conduct the Respon-dents violated Section 8(b)(4)(i)(B).Truck Drivers and Help-ers Local Union No 728, aff/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of Ameri-ca, et al. (Overnite Transportation Company),133 NLRB 62,71, enfd. 332 F.3d 693, 697 (C.A. 5, 1964).Furthermore, this conduct on the part of the Respondentviolated the terms of the settlement agreement in Case 9-CC-654-1,et al,and justified the subsequent order of De-cember 18, 1972, whereby the Acting Regional Directorvacated the aforesaid settlement.D. The Alleged Violations of Section 8(b)(1)(A)1.The factsDillard Graham, employed by Mecco in 1965, joined theUnion in 1967. Jimmie R. Perry, employed by Mecco in1968, joined Local 18 that same year. C. B. Taulbee, em-ployed by Mecco in 1962, joined the Respondent Union in1964. All were heavy equipment operators and worked con-tinuously for Mecco from the time of their first hire.On April 10, 1972, the Respondent Union fined each ofthe three above-named members and expelled them fromLocal 18. The Respondent Union acknowledged at thehearing in the instant case that at the time of their expulsionGraham, Perry, and Taulbee were members of Local 18 ingood standing and had not resigned. The parties also stipu-lated that at the time of the hearing the fines levied againstthese three individuals have not been paid and that theUnion has not sued to collect them.The General Counsel contends that by the course of con-duct which eventuated in the assessment of these penaltiesthe Respondent Union and its agents Knott and Brewerviolated Section 8(b)(1)(A) of the Act. These allegations aredenied by the Respondent in their entirety.Subsequent to June 1970, when the Respondent Union'scollective-bargaining agreement with Mecco expired, andJanuary 1972, when Mecco was at work on the Hill job,Respondent's business agents often contacted the Meccoemployees and sought to persuade them to quit work forMecco. Employee Perry testified that, during this period ofapproximately 19 months, business agents for Local 18sought him out on from 8 to 10 different locations where hewas at work and there reminded him of the fact that Meccowas operating nonunion and not paying fees to the Union'sfringe benefit program. Employee Taulbee testified to thesame effect.During these visitations, the Respondent Union's busi-ness agent frequently talked with the superintendent of thegeneral contractor. When this occurred the general contrac-tor sometimes asked Mecco to leave the job. EmployeeGraham testified that during the summer of 1971, whenworking on a public library project in Oxford, Ohio, Busi-ness Agent Knott visited the site and, after talking with thejob superintendent, Knott told him " . . . you can finishunloading these trucks and [thereafter] you won't be backany more." 16 David Morgan testified that during this peri-od his men were put off jobs many times because of theseactivities by Local 18.As found earlier, after the expiration of the Union'sagreement with Mecco, Graham, Perry, and Taulbee con-tinued to pay their dues and retain their membership inLocal 18. Notwithstanding the fact that they continuedworking for an employer who did not have a contract withthe Respondent Union, no charges were ever filed againstany of them until January 1972, when they crossed theRespondent's picket line at the Hill's Department StoreJob. 7As found earlier herein, on or about January 4, 1972, theRespondent established an illegal picket line at the Hill'ssite.On January 5, when Business Agent Brewer was on thepicket line he questioned Perry as to whether Perry had aunion card and similarly interrogated Graham. On January7, Business Agents Brewer and Knott asked Perry, who wasthen at work, if he was going to honor the picket line andat that time Brewer described the picket sign as "a strikebanner." Later that morning and after Taulbee stated thathe would continue to work, notwithstanding the presence ofthe picket line, Knott told the employee that he shouldrealize that "we're going to file charges against you." Earlierthat same morning, and during the course of a discussionwith David Morgan, Knott described the picket sign as a"strike banner" and told Morgan that the RespondentUnion was "going to file charges against your men thatcrossed the banner line."In separate charges, all dated January 24, each of the6 The quotation is from Graham's testimonyi7Paul Martin, another Mecco employee throughout this period,was sus-pended from Local 18, on December 31, 1971, for nonpaymentof dues. Hissuspension is not involved in the present case 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreeMecco employees was accused of having violated anauthorized picket line, having refused to comply with arequest from union representatives that he honor the picketline, having violated the Union's working rules by negotiat-ing individual agreements with his employer,and havingviolated his obligations as a union member.The chargeagainst Taulbee is set out below:January 5th thru January 11th, C B. Taulbee violatedan authorized picket line of Local 18 by going throughthe line and operating equipment behind the picketline. Taulbee has violated our working rules by negoti-ating individual agreement with the B. D. MorganCo.-Mecco, Inc. The working conditions and wageswere not in accordance with our current BuildingAgreement. When approached by the District #4 Rep-resentatives who requested that he support his Unionby honoring the picket line, he refused to cease work.He has worked many months for the Mecco, Inc., onnon-union work,and I feel that he violated his obliga-tions as a Union member.Mecco Inc. was a subcontractor under Baker &Coombs and refused to conform with the terms of theBuilding Agreement,particularly Paragraph 105 whichdeals with subcontractors.All Craftsleft thejob imme-diatelyfollowing the placing of the picket sign. TheMecco employees continued to work.With only slight modifications,the charges against Grahamand Perry were substantially the same as the one againstTaulbee which is set out above.The threeemployees weregiven untilFebruary 19to file an answer.David Morgan provided assistance to the three accusedin responding to the Union's allegations and, in due course,each of the three members answered the charges in thefollowing language:There hasbeen no violationsof anyConstitution, by-laws or working rules of the International or LocalUnion.The picketline mentioned in the charge was anunlawfulsecondarypicket line as found by the NLRBin Case 9-CC-654-1-7, and it is unlawful and unfairlabor practice for theUnion toinitiate and processcharges against me for crossing and working behindsuch a picket line.At notime was I asked to support the Union or honorthe picket line. Mecco,Inc. was not a subcontractorunder Baker&Coombs as alleged in the charge.of the members present,Brossee B. Jones,18 questioned Per-ry as to whether he had gone to work behind the picket lineand Perry conceded that he had. Another member askedhim if he would cross another picket line and Perry an-swered that if it was a legal picket line he would not crossit.Rutherford then asked Perry if he wanted an immediatevote on the charge against him,or whether he would preferto go to trial. Perry told him that he would prefer a trial.Those present were then polled on whether to drop thecharges or to go to trial and a majority voted that Perryshould stand trial. Perry testified that after the last vote wasannounced, Rutherford informed him, "You'll not get offwith anything because I have the last word." 19Subsequent to this meeting, and via letter and telegram,Rutherford notified Perry, Graham, and Taulbee that, pur-suantto the pretrial proceeding, they would be tried at aregular membership meeting on April 10.Of the three accused union members, only Taulbee at-tended the trial on the latter date. About 200 people werepresent. Taulbee testified that Rutherford presided and thatafter the opening of the meeting, he asked Taulbee if hewanted anyone to represent him. Taulbee elected to con-duct his own defense. Rutherford testified that at the outsetof the meeting and before any testimony was taken he an-nounced to those present that part of the charges relatingto crossing a picket line or working behind a picket line hadbeen dismissed.20Other thanto saythat this action wastaken upon advice of counsel, no reason was given for thedismissal.According to Taulbee, fourwitnesses were called to testi-fy against him. Taulbee testified that the first witness statedthat he had seen Taulbee crossing a picket line during thestrike in 1969-70. A second witness, however, upon beingquestioned could not recall having seen Taulbee crossingany picketlinesduring that strike. The third and fourthwitnesses testified that they had seen Taulbee working be-hind the picket line at Hill's shopping center. Taulbee, onthe other hand, had not seen either of the twowitnesses whotestified about his crossing the picket line at the Hill's job-site.Althoughsomeof thosepresentasked Taulbee a fewquestions about his working conditions at Mecco, no otherwitnesses were called to testify about any other matters.Rutherford testified that during the trial he refused topermit any questioning of the witnesses as to whether theaccused had worked behind a picket line. On the otherhand, Rutherford conceded that, during the presentation ofthe case aganstTaulbee,counsel for those members whohad filed the charges endeavored to elicit testimony aboutTaulbee's having crossed a picket line. At the hearing in theinstant case there was no testimony as to the Union's trialIn a letter dated March 7, Business Representative Knottnotified them that on March 14 a pretrial hearing on thecharges against them would be held at the Union's head-quarters in Dayton.Perry was the only one of the accused who appeared forthe pretrial proceeding,which was held at the union hall asscheduled. On this occasion, Charles Rutherford, presidentof Local 18, presided. After the meeting opened, Rutherfordread the charges againstPerry,Graham, and Taulbee. One19The charges against each of the three employees were signedby individ-ual membersof Local 18 Thus, the charge against Perry was signedby Jones,the one againstGraham by NoahWilliam Romme, and the one againstTaulbee by Tim CReam None of the Mecco employees knew the personwho filed the charges against him Nor was there any evidence that Jones,Romme,or Ream observed the alleged violations of the Union's bylaws orhad any personal knowledge of the factsi9The foregoing findings are based on the credible testimony of Perry,none of which was deniedor contradicted by Rutherfordwhen the latter wason the stand.20 Rutherford's testimony in this connectionwas corroborated by Taulbee LOCAL NO.18,OPERATING ENGINEERSother than that given by Taulbee and Rutherford. After astudy of their testimony and from observance of their de-meanor while on the stand, it is my conclusion that, not-withstanding Rutherford's protestations that he cut off anyreferences to Taulbee's observance or nonobservance of theUnion's picketing, it appears that the only testimony offeredat the trial related to whether Taulbee had crossed anypicket lines and particularly whether he had crossed thepicket line at the Hill's job.Taulbee testified that, after the four witnesses spokeagainst him, he himself was permitted to say only a fewwords. He gave Rutherford a typewritten statement whichMorgan had helped him prepare, but Rutherford did notread it to the members present or make any oral commenton the arguments presented therein. As a result the member-ship was unaware of its contents.Z" At the hearing in theinstant case, Rutherford conceded that he did not read theprepared statement which Taulbee presented to him andthat, in fact, without reading it over, he thereafter handeditback to Taulbee.After Taulbee finished, Rutherford announced that avote would be taken on the question of Taulbee's guilt orinnocence. According to Taulbee, before the vote Ruther-ford announced that "this would be one trial that he wouldbe 100% found guilty." 22After the balloting Rutherford announced that Taulbeehad been found guilty. At this point Taulbee stated that hehad been thinking about requesting a withdrawal card.Rutherford's response was, "Well . .. we will help you out.You have been found guilty of violating the bylaws and wewill fine you $100 and . . . expel you from the union."In separate letters, dated April 13, 1972, Rutherford noti-fied Taulbee, Graham, and Perry as to the results of thetrial.These letters, all of which were identical, read in rele-vant part, as follows:The charge that you worked behind an authorizedpicket linewas dismissed.Upon the charge that you worked for many months forMecco, Inc. under nonunion conditions and wages un-der an agreement that you individually negotiated, youwere found guilty.The guiltyvote was registeredby 97%of the more than200 members present.Therefore,under the applicableprovisions of the Constitution of the InternationalUnionof Operating Engineers and the By-Laws of Lo-cal Union 18,a penalty of$100.00 fine and expulsionfrom the Local Union was assessed by the President.21 In this statementTaulbee asserted that the entire procedure whereby hewas being tried wasimproper because it violated both Taft-Hartley andLandrum-Griffin Act, because he had not been givensufficient notice toprepare adequately for the trial, and because Rutherford had prejudged thecase22Rutherforddenied having made this comment This denial, however,was far from persuasiveUpon a consideration of the record and the demea-nor ofthese witnesses, I conclude and find that Rutherford made the com-ment whichTaulbee attributed to him495The testimony of both Taulbee and Rutherford relatedonly to evidence offered against Taulbee at the trial. Therecord is silent as to whether testimony was given as to thecharges against Graham and Perry, neither of whom ap-peared at the trial. Whether, in effect, a default judgmentwas rendered against them in their absence does not appearfrom the record. In any event, each of the latter two individ-uals received a letter from Rutherford that was the same asthe letter sent to Taulbee, the relevant portion of which isquoted above.The Respondent Union contends that the three memberswere fined and expelled for reasons other than their havingworked behind the picket line at the Hill's job. It is true that,at the outset of Taulbee's trial, Rutherford told the memberspresent that he was dismissing the charge that the accusedhad worked behind a picket line. Notwithstanding this ac-tion by the president of Local 18, the background and cir-cumstances of the trial must be considered.As found earlier, from June 1970, when Mecco's contractwith the Respondent Union expired, until January 1972,representatives of Local 18 contacted the Mecco employeeson many jobsites and criticized them for working for anonunion employer. Also, as found above, not infrequently,when Mecco was a subcontractor, the Respondent Unionwas able to prevail on the general contractor to removeMecco's equipment and operators. Notwithstanding theseefforts on the part of the Respondent's business agents tobring pressure on Mecco, no union charges were ever filedagainstMecco's employees until January 1972.It is significant that this last development came after Lo-cal 18 established a picket line at the Hill's job and Graham,Perry, and Taulbee crossed this line to report for work. Thispicketing, found earlier herein to have been illegal and aviolation of Section 8(b)(4), was described by BusinessAgents Knott and Brewer as a strike picket. On January 7,Business Agent Knott told David Morgan, "I guess youknow we're going to file charges against your men thatcrossed the banner line." That same day, after Knott failedto dissuade Taulbee from crossing the line and working, thebusiness agent threatened "Taulbee . . . I guess you knowthat there will be charges filed against you."Thereafter, on January 24, charges were filed against thethreeMecco employees. Principal among the charges wasthe allegation that each of them had worked behind thepicket line at the Hill's job. On March 14, at the pretrialproceedings conducted under Rutherford's leadership at theUnion's hall in Dayton, Perry, the only accused member toappear,was questioned as to whether he had, in fact,worked behind the picket line at the Hill's site. Subsequentto this meeting, Rutherford notified Perry, Graham, andTaulbee that the Union's District Advisory Board had votedto sustain all charges against them and that a formal trialwould be held.At the trial on April 10, Rutherford announced that onthe advice of counsel he was dismissing the charge aboutworking behind a picket line. Notwithstanding this an-nouncement, it is evident from Taulbee's credible testimonythat all four witnesses called against him discussed thecharge that Taulbee had worked behind a picket line.On February 11, Mecco and Morgan filed the unfairlabor practice charges against the Respondents wherein 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey alleged that the Respondents were violating Section8(b)(1)(A),inter aka,by threatening disciplinary actionagainstMecco's employees for having worked behind apicket line that was established in violation of Section8(b)(4). At the hearing in the instant case, Rutherford wasasked whether it was with these charges in mind that, at theUnion's trial on April 10, he announced that the allegationabout working behind a picket line would be dismissed.Rutherford denied that before the trial he had heard of theunfair labor practice charges and, when asked as to howlong it takes before he normally hears about such mattersas an unfair labor practice charge, he testified "sometimesit's a matter of months." This response was incredible. Tome it is inconceivable that Rutherford, as the president ofthe Respondent Union, would not have been well aware atthe time of Taulbee's trial of the charges filed on FebruaryIIagainst Local 18, as well as Knott, Brewer, and himpersonally.2.Concluding findingsIn the light of the background set forth above, most par-ticularly the fact that notwithstanding Mecco's nonunionstatus for over 18 months, no charges were filedagainstGraham, Perry, and Taulbee because they were workingwithout a contract; the fact that shortly after theillegalpicket line was established at the Hill's job, Business AgentsKnott and Brewer informed David Morgan that his employ-eeswould have charges filed against them for havingcrossed the line, and Knott personally delivereda similarthreat to Taulbee; the fact that at the pretrial hearing onMarch 14, Perry, the only one of the three accused to ap-pear, was questioned about his having worked behind theline at Hill's, and at the conclusion of that proceeding,President Rutherford predicted, "You'll not get off withanything because I have the last word;" and the fact thatat the formal trial on April 10 although Rutherford assertedthat the membership would not consider the charge aboutworking behind a picket line, all the witnesses against Taul-bee discussed the matter in their testimony, it ismy conclu-sion that a reason,if not the only reason,for the penaltyassessed against Taulbee, Graham, and Perry was that theyhad worked behind the picket line which Local 18 hadestablished at the Hill's job.In his brief, counsel for the Respondents argues that thethree employees were expelled from the Union and finedbecause they worked for a nonunion employer, receivedsubstandard wages and working conditions, and undertookprivate employment agreements with Mecco. It is, indeed,true that these allegations were among the charges whichthe Union made against them. Whereas Graham, Perry, andTaulbee obviously worked for a nonunion employer, re-ceived wages below the union scale, and did not work undera collective-bargaining agreement, the evidence in this re-cord fails to prove that they were expelled from Local 18 forthose reasons. Instead, on the findings set forth above, it isevident, from the sequence of events which preceded theirtrial and the testimony which was presented to the unionmembership at the trial, that they were found guilty ontestimony that related only to their having crossed theUnion's picket line at the Hill's job. The Union's presentargument that there were other reasons for their expulsionis comparable to the situation in an 8(a)(3) case where theBoard finds that, notwithstanding an employee's inefficien-cy which may have given his employer cause for discharginghim on many prior occasions, "the moving cause" 23 for thedismissal at the time in question was the fact that the em-ployee had spearheaded a drive to organize the plant. Sohere, despite the fact that, at various times prior to thepicketing at the Hill's job, the Respondent Union mighthave expelled Graham, Perry, and Taulbee for the reasonswhich its counsel asserts, the fact is that the Union did notdo so. On the facts found above, I conclude that the reasonoffered by the Union for its action is a pretext and that the"moving cause" for the expulsion and the fines of thesethree employee-members was their having crossed the pick-et line at the Hill's job.Carpenters Local Union No. 22,United Brotherhood of Carpenters and Joiners of AmericaAFL-CIO (Graziano Construction Company) (Bernard Shan-ley),195 NLRB 1.Section 8(b)(1)(A) provides that it is an unfair labor prac-tice for a union, or its agents, to restrain or coerce employeesin the exercise of their rights guaranteed in Section 7 of theAct. The latter section assures that employees shall have theright,inter aka,to bargain collectively through representa-tives of their own choosing, and to engage in other concert-ed activities for the purposes of collective bargaining orother mutual aid or protection. Thatsamesection also guar-anteesthe employees the right torefrainfrom any and allsuch activities.At the same time, the proviso to Section 8(b)(1)(A) as-sures that a labor organization shall have the right to pre-scribe its own rules with respect to the acquisition orretention of membership. This latter right has been upheldinN.L.R.B. v. Allis-Chalmers Manufacturing Co.,388 U.S.175 (1967), where the Court was concerned only with inter-nal union discipline which forced employees to join an au-thorized and lawful concerted activity. On the other hand,the Supreme Court subsequently held that a union violatedSection 8(b)(1)(A) when, in the guise of enforcing its ownrules, the union penalized a member for filing chargesagainst it with the Board.N.L.R.B. v. Industrial Union ofMarine & Shipbuilding Workers of America, AFL-CIO,391U.S. 418, 425-428 (1968);Local 138, International Union ofOperating Engineers, AFL-CIO (Charles S. Skura),148NLRB 679, 682-683. In line with these cases, the Board alsohas held that internal union discipline against a memberwho refused to join a union-sponsored strike was violativeof Section 8(b)(1)(A) when the agreement between theunion and the employer contained a no-strike clause.Glazi-ers Local Union No. 1162, affiliated with the Brotherhood ofPainters, Decorators, Paperhangers, Glaziers and Glasswork-ers of America, AFL-CIO (Tusco Glass, Inc.),177 NLRB393, 397-399;Local 12419, International Union of District50,UnitedMine Workers of America (National GrindingWheel Company),176 NLRB 628, 630-632.In thiscase,where, as has been found, the Union's picketline at the Hill's job was illegal, it would have been unpro-23 "A justifiable ground for dismissal is no defense if it is a pretext and notthe movingcause "N L R B v Solo Cup Company, 237F 2d 521, 525 (C A.8, 1956) LOCAL NO.18,OPERATING ENGINEERStected concerted activity for Graham, Perry, and Taulbee tohave honored such picketing. By so doing, they would haveforfeited their Section 7 rights by engaging in conduct notprotected by that section. It would appear that, in fulfill-mentof the statutory guarantee in Section 7, employeesshould have an unrestricted right to refrain from engagingin activities which are illegal and in violation of Section8(b)(4)(B) of the Act, and further, that to permit a union tofine and expel its members for refusing to participate in suchunlawful activity restrains and coerces such members anddeprives them of their statutory right to refrain from engag-ing in unprotected concerted activities.Two recent decisions of the Board provide significantguidance. InCommunicationsWorkers of America, AFL-CIO, Local 1170 (Rochester Telephone Corporation),194NLRB 872, the respondent union violated Section 8(b)(3)by enforcing a rule that prohibited unit employees fromaccepting temporary assignments to supervisory positions.Because the union brought charges against an employee forhaving violated the ban, the Board found that the union alsoviolated Section 8(b)(1)(A). In so finding, the Board heldthat the union's action constituted restraint and coercionbecause the charges against the employee did not arise outof violation of a lawful union rule dealing with purely inter-nal union matters but resulted from a union effort to en-force conduct found violative of Section 8(d) and 8(b)(3) ofthe Act. InCannery Warehousemen, Food Processors, Driversand Helpers Local Union 788 affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Ind. (Marston Ball),190 NLRB 24, theunion tried and fined an employee-member who had giventestimony adverse to the union's position during a grievanceproceeding under a contract arbitration clause. The Boardheld that this action by the union impaired the integrity ofthe arbitration clause in the collective-bargaining agree-ment, thereby violating Section 8(d) and 8(b)(3) of the Act,and that by fining the employee-member the union re-strained and coerced that employee in violation of Section8(b)(1)(A).To allow the Respondent Union in the instant case topenalize members for refusing to participate in a violationof Section 8(b)(4)(B) would accord an incentive to unionsand members to violate the statute. In the light of the deci-sions cited above, it does not appear that the Union may,by the disciplinary proceeding used against the three em-ployee-members here involved, seek to induce conductfound to be in violation of Section 8(b)(4)(B). It would seemthat where the expulsions and fines are a penalty to compelemployee conduct in violation of the statutory prohibitionagainst secondary boycott activity, the Respondent Union'sclaim of immunity based on the internal character of thediscipline is overcome by its conflict with the Act's basicstatutory policies. Consequently, on the basis of the facts setforth earlier, and more particularly the finding that the pick-et line at the Hill's project was established in violation ofSection 8(b)(4)(B) of the Act, I now conclude that the Re-spondents violated Section 8(b)(1)(A) by the following con-duct: (1) the threat of Business Agent Knott, voiced toemployee Taulbee on January 7, that intraunion chargeswould be filed against him for having crossed the picketline; (2) the Respondents' filing of intraunion charges497against Graham, Perry, and Taulbee alleging that they hadcrossed an authorized picket line; and (3) the action of theRespondents in fining Graham, Perry, and Taulbee andexpelling them from membership in Local 18 for havingworked behind the aforesaid picket line.CONCLUSIONS OF LAW1.Mecco and Morgan are persons engaged in commercewithin the meaning of Sections 2(6) and 8(b)(4) of the Act.2.The Respondent Union is a labor organization withinthe meaning of Sections 2(5) and 8(b)(4) of the Act, and atall times material the Respondents Rutherford, Collins,Brewer, and Knott were agents of Local 18 within the mean-ing of Section 2(13) of the Act.3.The activities of the Respondent Union and its agents,as set forth above, occurring in connection with the opera-tions of Mecco and Morgan and other employers, as de-scribed above, have a close, intimate and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.4.The action of the Acting Regional Director on Decem-ber 18, 1972, in vacating the settlement agreement previous-ly approved by the Regional Director on February 9, 1972,was well founded.Pioneer Natural Gas Company,158 NLRB1067, 1068.5.By picketing at the Hill's Department Store job, there-by inducing and encouraging employees of Baker &Coombs, Amrel, and Olinger & Son to engage in strikes orrefusals in the course of their employment to perform serv-ices,with an object of forcing said employers and personsto cease doing business with Mecco, and with each other,and with the further object of forcing and requiring Meccoto recognize and bargain with the Respondent Union al-though it has not been certified as the collective-bargainingagent for the employees of Mecco, the Respondents haveengaged, and are engaging, in unfair labor practices affect-ing commerce within the meaning of Section 8(b)(4)(i) and(ii)(B) and Section 2(6) and (7) of the Act.6.By inducing and encouraging employees of B. G.Danis Company to engage in a strike or refusal in the courseof their employment to perform services, and by threaten-ing, coercing, and restraining Triasco, with an object offorcing Triasco to cease doing business with Mecco, or offorcing Mecco to recognize or bargain with the RespondentUnion although it has not been certified as the collective-bargaining agent for the employees of Mecco, the Respon-dents have engaged, and are engaging, in unfair labor prac-tices affecting commerce within the meaning of Section8(b)(4)(i) and (u)(B) and Section 2(6) and (7) of the Act.7.After establishing a picket line in violation of Section8(b)(4)of the Act, the Respondents violated Section8(b)(1)(A) by threatening members of Local 18 that intraun-ion charges would be filed against them for having crossedthe picket line, by filing such charges and thereafter finingand expelling members for working behind such a picketline. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondents have engaged in un-fair labor practices in violation of Section 8(b)(4)(i) and(ii)(B) and 8(b)(1)(A) of the Act, it will be recommendedthat they be ordered to cease and desist therefrom and totake certain affirmative action designed to remedy the un-fair labor practices and otherwise effectuate the policies ofthe Act.Since it has been found that the action of the RespondentUnion in fining and expelling from membership DillardGraham, Jimmy R. Perry, and C. B Taulbee was discrimi-natorilymotivated, it will be recommended that the Re-spondent Union be required to rescind such order or action,and that it be required to refund to the aforesaid membersany fines collected pursuant to such order, with interestthereon at 6 percent per annum.Bricklayers and MasonsLocal No. 2, affiliated with Bricklayers,Masons and Plas-terers' International Union of America, AFL-CIO (WeidmanMetal Masters),166 NLRB 117;Local 252, Sheet MetalWorkers' International Association, AFL-CIO (S. L. Miller,Inc.),166 NLRB 262, 264. In accordance withCanneryWorkers Union of the Pacific, affiliated with the SeafarersInternational Union of North America, AFL-CIO (Van CampSea Food Co., Inc.),159 NLRB 843, 851-852, enfd. 396 F.2d955 (C.A. 9, 1968), it will be recommended that the Respon-dent Union be required to reinstate Graham, Perry, andTaulbee, upon their request, without requiring the paymentof back dues to the Union for the period of their expulsion,except for that portion of their dues which is shown at thecompliance stage to be regularly allocable to the cost ofinsurancepremiums, pension contributions, and other wel-fare benefits accruing to the Respondent Union's members,to the extent they can be reinstated retroactively to the dateof their expulsion; to the extent that benefits such as lifeinsurance,health, and medical insurance and benefits, andthe like cannot be made effective retroactively for them, theRespondent Union shall be required to reimburse the afore-said three members with interest thereon at 6 percent perannum for any expenses or losses suffered because of theabsence of such benefits, less the portion of the dues whichwould have been allocable to the payment of premiums for,or other purchase of, such benefits.24Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, the Adminis-trative Law Judge herebyissuesthe following recommend-ed:2524 In their brief the Charging Parties also urge that,because employee-member Graham would have worked at the Rink's job but for the action ofthe Respondents,he should beawarded backpaywith interest In view of arecent decision of the Board, this request must be deniedUnion de Tronquis-tas de PuertoRico,Local 901, affihadaa la International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica(Lock Joint Pipe& Co of PuertoRico),202 NLRB No 4325 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposesORDERLocal No. 18, International Union of Operating Engi-neers,AFL-CIO, and its agents Charles Rutherford, Wil-liam C. Brewer, Broten Collins, Paul M. Knott, and all otherofficers, agents, and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed byBaker & Coombs, Amrel Construction Company, Olinger &Son, B.G. Danis Company, Triasco Corporation, or by anyof their contractors except Mecco, Inc., and B. D. Morgan& Company, Inc., to engage in strikes or refusals in thecourse of their employment to process, transport, or other-wise handle or work on any goods, articles, materials, orcommodities, or to perform any services, where an objectthereof is to force or require their respective employers tocease doing business with Mecco or Morgan, or with eachother, or to force or require Mecco to recognize or bargainwith the aforesaid labor organization unless such labor or-ganization has been certified as the representative of suchemployees under the provisions of Section 9 of the Act.(b) In any other manner threatening, restraining, orcoercingBaker & Coombs, Triasco Corporation, B. G.Danis Company, or any of their contractors, except Mecco,Inc., or B. D. Morgan & Company, Inc., with an object offorcing or requiring Baker & Coombs, Triasco, or Danis, orany of their contractors to cease doing business with MeccoorMorgan, or with each other.(c)Expelling employees from union membership, orotherwise disciplining them for refusing to support unlawfulsecondary picketing(d) In any like or related manner, restraining or coercingemployees in the exercise of the rights guararnteed in Sec-tion 7 of the Act.2.Take the following affirmative action, hereby foundnecessary to effectuate the policies of the Act:(a)Rescind all disciplinary action taken against DillardGraham, Jimmie R. Perry, and C. B. Taulbee, and refundto the aforesaid members any fines collected pursuant tosuch action with interest thereon at 6 percent per annum.(b)Upon application, offer to Dillard Graham, JimmieR. Perry, and C. B. Taulbee, immediate and full reinstate-mentto membership in the Respondent Union without prej-udice to any rights and privileges to which they would havebecome entitled as of, and since April 10, 1972, the date oftheir expulsion from membership, and reimburse them, to-gether with 6 percent interest per annum, for any losses orexpenses suffered because of the absence of certain benefitsduring the period of their expulsion, in accordance with thesection of this decision entitled "The Remedy."(c)Post at its offices and meeting halls, and at all placeswhere notices to members are customarily iosted, copies ofthe attached notice marked "Appendix." 26 Copies of saidnotice on forms provided by the Regional Director for Re-gion 9, after being duly signed by the Respondents' author-ized representatives, shall be posted by the Respondents26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " LOCAL NO. 18, OPERATING ENGINEERSimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by thesaid Respondents to ensure that said notices are not altered,defaced, or covered by any other material.(d)Mail signed copies of the notice to the Regional Di-rector for Region 9, for posting by Baker & Coombs, AmrelConstruction Company, Olinger & Son, Triasco Corpora-tion,B.G. Danis Company, or any of their contractorsincludingMecco, Inc., and B. D. Morgan & Company,Inc., said employers or persons being willing, at all locationswhere notices to their employees are customarily posted.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondents have taken to comply herewith.APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, nor will our officers, business represen-tatives, business agents, or anyone acting for us, what-ever his title may be, engage in, or induce or encourageany individual employed by Baker & Coombs, AmrelConstruction Company, Olinger & Sons, Triasco Cor-poration, B. G. Danis Company, or any other personengaged in commerce or in an industry affecting com-merce, to perform any services, where an object thereofis to force or require Baker & Coombs, Amrel, Olinger,Triasco, B. G. Danis, or any other person, to ceasedoing business with Mecco, Inc., or B. D. Morgan &Company, Inc.WE WILL NOT threaten, coerce, or restrain TriascoCorporation, B. G. Danis Company, or any other per-son engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or re-quire Triasco Corporation, B. G. Danis Company,B.D. Morgan & Company, Inc., or to force Mecco,Inc., to recognize or bargain with a labor organizationas the representatives of its employees unless such la-bor organization has been certified as the representa-tive of such employees under the provisions of Section4999 of the Act.WE WILL NOT expel employees from membership inour organization, or take other disciplinary actionagainst them, because of their refusal to support unlaw-ful secondary picketing.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of their rights underthe National Labor Relations Act.WE WILL offer Dillard Graham, Jimmie R. Perry, andC. B. Taulbee, upon application, immediate and fullreinstatement to membership in our organization with-out prejudice to any rights and privileges to which theymay be entitled as of, and since April 10, 1972, the dateof their expulsion from membership, and reimbursethem with 6-percent interest thereon for anylosses orexpenses suffered because of the absence of certainbenefits during the period of their expulsion.INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)DatedByCharles Rutherford,PresidentDatedByWilliam C. Brewer,Business RepresentativeDatedByPaul M. Knott,Business RepresentativeDatedByBrotenCollins,Business RepresentativeThisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone 513-684-3686.